                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

DONNY STEVENS, et al.                                                               PLAINTIFFS

v.                                    No. 2:19-CV-02026

GEICO GENERAL INSURANCE
COMPANY, et al.                                                                  DEFENDANTS

                                            ORDER

       Plaintiffs filed this action in Sebastian County state court on January 10, 2019 and

Defendants removed the case to this Court on February 11, 2019. The complaint names nine John

Doe Defendants but makes no allegations specific to them. Despite June 3, 2019 direction from

the Clerk, Plaintiffs have not filed proof of service or a motion to extend time for service of the

Doe Defendants, and have not otherwise shown good cause for an extension of time to serve.

       Because no allegations are made against the Doe Defendants, and because Plaintiffs have

failed to file either proof of service or a motion to extend the time to serve, claims against them

will be dismissed. Fed. R. Civ. P. 4(m), 12(b)(6); Lee v. Airgas Mid-South, Inc., 793 F.3d 894 (8th

Cir. 2015).

       IT IS THEREFORE ORDERED that Plaintiffs’ claims against John Does I-IX are

DISMISSED WITHOUT PREJUDICE. Plaintiffs’ claims against GEICO General Insurance

Company remain pending.

       IT IS SO ORDERED this 11th day of June, 2019.


                                                            /s/P. K. Holmes, 
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
